Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 16-30 are allowed, renumbered to claims 1-15, respectively.

The following is an examiner’s statement of reasons for allowance:

Dao et al. (US 2018/0198867 A1) discloses a SMF being configured to receive from an AMF a message including RAT type, and the SMF transmits to the AMF, a second message in response to the first message.

Seidel et al. (US 2021/0167897 A1) discloses a single UE supporting different RATs handles different service types with different latency requirements with different data rate.

3GPP TS 23.501 V16.0.0 discloses small data rate control is configured in an SMF, wherein the SMF sends a Small Data Uplink Rate Control command to a UE using PCO information element, and the Small Data Uplink Rate Control applies to data PDUs sent on corresponding PDU session by radio bearers, and when the PDU session is released, the Small Data Rate Control Status is stored in an AMF so that it can be retrieved for a subsequent re-establishment of a new PDU session.


Regarding claims 16 and 24, prior arts of record fail to disclose “determining whether to apply a small data rate control function to the UE based on the RAT type” and “transmitting, to the AMF, a second message, wherein the second message includes a small data rate control parameter”, as recited in claim 16, and similarly recited in claim 24, in combination with other claimed limitations.

Regarding claims 20 and 28, prior arts of record fail to disclose “whether to apply a small data rate control function to the UE based on the RAT type is determined by the SMF” and “receiving, from the SMF, a second message, wherein the second message includes a small data rate control parameter” as recited in claim 20, and similarly recited in claim 28, in combination with other claimed limitations.

Dependent claims 17-19, 21-23, 25-27, 29 and 30 are allowable based on their dependency on independent claims 16, 20, 24 and 28, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen et al. (US 2013/0084878 A1) discloses data rate control is guided by policy enforcement related to a corresponding communication area based on wireless device technology types (e.g., 2G devices, 3G devices, 4G devices, LTE devices, etc.) and/or capabilities of the wireless devices, and if the wireless device lacks a capability to process and/or otherwise handle a particular data rate, one or more services may be throttled and/or otherwise tailored when provided to that wireless device (paragraph 22).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL LAI/Primary Examiner, Art Unit 2645